Order unanimously reversed, with costs, and verdict reinstated. Memorandum: Plaintiff appeals from orders which (1) set aside a jury verdict of $2,500 damages for personal injuries and property damage in a negligence action as contrary to the weight of evidence and excessive unless the plaintiff stipulate that the judgment be reduced to $1,400 and upon his failure to so stipulate directing a new trial on the issue of damages only and (2) vacating plaintiff’s judgment for $2,500 plus costs as entered before the court ruled on the motion to set aside the verdict. The plaintiff refused to accept the reduced verdict. The case arises from an intersection accident between motor vehicles operated by the parties. The plaintiff sustained soft tissue injuries to the neck and shoulders requiring medical attention and producing subjective complaints of pain for over a year after the accident. Damages to his vehicle were stipulated in the amount of $319. We see only questions of fact which were resolved in plaintiff’s favor by the jury upon sufficient evidence and the court erred in setting the verdict aside. (Amerman v Lizza & Sons, 45 AD2d 996, 999; see Richards v So. Buffalo Ry. Co., 54 AD2d 310, 313; Rice v Ninacs, 34 AD2d 388, 390). (Appeal from order of Oswego Supreme Court—new trial.) Present—Marsh, P. J., Simons, Hancock, Jr., Denman and Witmer, JJ.